PURCHASE AND ASSIGNMENT AGREEMENT




THIS PURCHASE AND ASSIGNMENT AGREEMENT (this “Agreement”), is entered into on
March 9, 2011, by and between Great East Bottles & Drinks (BVI), Inc. (the
“Assignor”) and Chan Ka Wai (the “Assignee”).




WHEREAS, Assignor is the legal and beneficial owner of that certain past due
promissory note dated March 9, 2011, due by Great East Bottles & Drinks (China)
Holdings, Inc., a Florida corporation, with its principle place of business in
Hong Kong (the “Company”) in the principal amount of HK$10,834,900 (the “Note”);

 

WHEREAS, Assignor desires to assign to Assignee and Assignee desires to accept
from Assignor the Note on the basis of the representations, warranties and
agreements contained in this Agreement;




WHEREAS, as consideration for assignment of the Note by Assignor as set forth
herein, the Assignee has agreed to pay Assignor or its designees the aggregate
sum of $600,000 United States Dollars (the “Purchase Price”).




NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:




1.

Assignment.




a)

On the Closing Date (as set forth below), for the payment of the Purchase Price
the Assignor hereby absolutely, irrevocably and unconditionally sells, assigns,
conveys, contributes and transfers to the Assignee the rights and interests to
the Note owned by the Assignor and all of his rights and benefits thereunder and
conferred therein and the Assignee accepts such assignment.




b)

Closing Procedures.  The closing of the assignment contemplated hereunder shall
take place within 2 days of the date of execution hereof (the “Closing Date”) or
such other date as mutually agreed by the parties hereto.  On the Closing Date,
the Assignee shall pay the Purchase Price for the rights and interests to the
Note.




2.

Additional Documents.  The Assignor agrees to take such further action and to
execute and deliver, or cause to be executed and delivered, any and all other
documents which are, in the opinion of the Assignee or its counsel, necessary to
carry out the terms and conditions of this Assignment.




3.

Effective Date and Counterpart Signature.  This Agreement shall be effective as
of the date first written above.  This Agreement, and acceptance of same, may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
 Confirmation of execution by telex or by telecopy or telefax of a facsimile
signature page shall be binding upon that party so confirming.




4.

Representations and Warranties of the Assignee.




a)

Organization: Authority.  The Assignee is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership or other applicable power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder, and the
execution, delivery and performance by the Assignee of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the








1







--------------------------------------------------------------------------------

Assignee.  This Agreement, when executed and delivered by the Assignee, will
constitute a valid and legally binding obligation of the Assignee, enforceable
against the Assignee in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies, or (c)
to the extent the indemnification provisions contained herein may be limited by
federal or state securities laws.




b)

Investment Experience:  Access to Information and Preexisting Relationship.  The
Assignee (a) either alone or together with its representatives, has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of this investment and make an informed decision
to so invest, and has so evaluated the risks and merits of such investment, (b)
has the ability to bear the economic risks of this investment and can afford a
complete loss of such investment, (c) understands the terms of and risks
associated with the acquisition of the Note, including, without  limitation, a
lack of liquidity, price transparency or pricing availability and risks
associated with the industry in which the Company operates, (d) has had the
opportunity to review such disclosure regarding the Company, its business, its
financial condition and its prospects as the Assignee has determined to be
necessary in connection with the Assignment of the Note.




c)

Restrictions on Transfer.  The Assignee understands that (a) the Note has not
been registered under the Securities Act of 1933 (the “Securities Act”) or the
securities laws of any state, (b) the Note is and will be “restricted
securities” as said term is defined in Rule 144 of the Rules and Regulations
promulgated under the Securities Act (“Rule 144”), (c) the Note may not be sold,
pledged or otherwise transferred unless a registration statement for such
transaction is effective under the Securities Act and any applicable state
securities laws, or unless an exemption from such registration provisions is
available with respect to such transaction, and (d) the Note will bear a
standard Rule 144 restrictive legend.




d)

General Solicitation.  The Assignee is not accepting such Assignment as a result
of any advertisement, article, notice or other communication regarding the Note
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.




e)

No Conflicts: Advice.  Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, does or will violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge or other restriction of any government, governmental
agency, or court to which the Assignee is subject or any provision of its
organizational documents or other similar governing instruments, or conflict
with, violate or constitute a default under any agreement, credit facility, debt
or other instrument or understanding to which the Assignee is a party.  The
Assignee has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with the
Assignment of the Note.




f)

No Litigation.  There is no action, suit, proceeding, judgment, claim or
investigation pending, or to the knowledge of the Assignee, threatened against
the Assignee which could reasonably be expected in any manner to challenge or
seek to prevent, enjoin, alter or materially delay any of the transactions
contemplated hereby.




g)

Consents.  No authorization, consent, approval or other order of, or declaration
to or filing with, any governmental agency or body or other Person is required
for the valid authorization, execution, delivery and performance by the Assignee
of this Agreement and the consummation of the








2







--------------------------------------------------------------------------------

transactions contemplated hereby.




h)

Securities Laws.  The Assignee hereby acknowledges that the Note may only be
disposed of in compliance with state and federal securities laws.  The Assignee
further acknowledges that in connection with any transfer of the Note subsequent
to the date hereof and other than pursuant to an effective registration
statement, the Company and/or the Company’s transfer agent may require an
opinion of counsel, the form and substance of which opinion shall be reasonably
satisfactory to the Company and/or the Company’s transfer agent, as applicable.




5.

Representations and Warranties of the Assignor




a)

Ownership.  Assignor owns and is conveying to Assignee all of its rights, title
and interests to the Note, free and clear of all liens, mortgages, pledges,
security interests, encumbrances or charges of any kind or description and upon
consummation of the transaction contemplated herein good title in the Note free
of all liens and other charges.




b)

No Consents, Approvals, Violations or Breaches.  Neither the execution and
delivery of this Agreement by the Assignor, nor the consummation by Assignor of
the transactions contemplated herby, will (i) require any consent, approval,
authorization or permit of, or filing, registration or qualification with or
prior notification to, any governmental or regulatory authority under any law of
the United States, any state or any political subdivision thereof applicable to
Assignor, (ii) violate any statute, law, ordinance, rule or regulation of the
United States, any state or any political subdivision thereof, or any judgment,
order, writ, decree or injunction applicable to Assignor or any of  Assignor’s
properties or assets, the violation of which would have a material adverse
effect upon Assignor, or (iii) violate, conflict with, or result in a breach of
any provisions of, or constitute a default (or any event which, with or without
due notice or lapse of time, or both, would constitute a default) under, or
result in the termination of, or accelerate the performance required by, any of
the terms, conditions or provisions of any note, bond, mortgage, indenture, deed
of trust, license, lease, agreement or other instrument or obligation to which
Assignor is a party or by which Assignor or any of Assignor’s properties or
assets may be bound which would have a material adverse effect upon Assignor.




c)

Governing Law: Submissions to Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTURED IN ACCORDANCE WITH THE LAWS OF THE STATE OF HONG KONG, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.  EACH PARTY AGREES THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE
BROUGHT IN A COURT OF COMPETENT JURISDICTION SITTING IN HONG KONG.  EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF AN INCONVENIENT
FORUM OR LACK OF PERSONAL JURISDICTION TO THE MAINTENANCE OF ANY ACTION OR
PROCEEDING AND ANY RIGHT OF JURISDICTION OR VENUE ON ACCOUNT OF THE PLACE OF
RESIDENCE OR DOMICILE OF ANY PARTY HERETO.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUREST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.




d)

Amendments.  No provision hereof may be waived or modified other than by an
instrument in writing signed by the party against whom enforcement is sought.














3







--------------------------------------------------------------------------------



e)

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




ASSIGNOR:




GREAT EAST BOTTLES & DRINKS (BVI), INC.







By:

/s/ Stetson Chung




Name:

________________________________________




Title:

________________________________________










ASSIGNEE:




Chan Ka Wai







/s/ Chan Ka Wai

Chan Ka Wai, individually










AGREED AND ACKNOWLEDGED




GREAT EAST BOTTLES & DRINKS (CHINA) HOLDINGS, INC., a Florida corporation







By:

/s/ Yau Wai Hung




Name:

________________________________________




Title:

CEO











4





